NO. 07-04-0507-CR
                                  NO. 07-04-0508-CR
                                  NO. 07-04-0509-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  MAY 18, 2005
                         ______________________________

                         JESSE DOMINGUEZ HERNANDEZ,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

         NOS. B-15,449-0403 & B-15,450-0403; HON. ED SELF, PRESIDING
                      _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

      Jesse Dominguez Hernandez (appellant) appeals his convictions for aggravated

sexual assault of a child (Cause no. B-15450-0403) and two counts of indecency with a

child (Cause no. B-15449-0403, counts II and III). He pled not guilty, and the cause was

tried to a jury. The latter found him guilty of the charges and assessed punishment at 20

years imprisonment for the aggravated sexual assault and five years imprisonment for the
indecency offenses. Appellant timely appealed the decision and received appointed

counsel.

       Appellant's counsel moved to withdraw, after filing a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and representing that he

searched the record and found no arguable grounds for reversal. The record illustrates that

counsel notified appellant of his right to review the appellate record and file his own brief

or response. We also informed appellant that any response he cared to file had to be filed

by April 28, 2005. To date, appellant has neither filed a pro se response nor moved for an

extension of the April 28th deadline.

       The sole ground raised by counsel involved the legal and factual sufficiency of the

evidence. And, in addressing it, counsel explained why the evidence was sufficient to

satisfy both standards. We too reviewed the evidence of record and found it to be both

legally and factually sufficient to support the convictions. Our independent review of the

appellate record also failed to uncover any other type of arguably reversible error. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an

independent review).

       Accordingly, we grant the motion to withdraw and affirm the judgment of the trial

court viz cause numbers B-15,450-0403 and B-15,449-0403, counts II and III.



                                                  Brian Quinn
                                                     Justice

Do not publish.




                                             2